      CASE 0:18-cv-02171-NEB-ECW Document 99 Filed 08/24/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 PARK HOSPITALITY LLC,                            Case No. 18‐CV‐2171 (NEB/ECW)

                  Plaintiff/Counter‐
                  Defendant,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 SANGHA HOSPITALITY, LLC and
 RUPINDER S. SANGHA,

                  Defendants/Counter‐
                  Claimants.



       The Court has received the June 24, 2020 Report and Recommendation of United

States Magistrate Judge Elizabeth Cowan Wright. (ECF No. 96.) No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

       1.     The Report and Recommendation (ECF No. 96) is ACCEPTED;

       2.     Defendants’ First Amended Answer (ECF No. 25) is STRICKEN;

       3.     The Counterclaim asserted in Sangha Hospitality LLC’s First Amended

              Answer and First Amended Counterclaim (ECF No. 25) against Park

              Hospitality LLC is DISMISSED WITH PREJUDICE;
     CASE 0:18-cv-02171-NEB-ECW Document 99 Filed 08/24/20 Page 2 of 2




      4.    Park Hospitality LLC’s request for Entry of Default Judgment against

            Defendants is GRANTED;

      5.    That Park Hospitality LLC is AWARDED $304,000.00 in liquidated

            damages, and that JUDGEMENT BE ENTERED against Defendants, jointly

            and severally, for this amount payable to Park Hospitality LLC; and

      6.    Park Hospitality LLC is DIRECTED to file a petition with this Court setting

            forth evidence as to the reasonable attorneys’ fees and costs incurred in

            bringing this action and defending against Defendant Sangha Hospitality,

            LLC’s Counterclaim within fourteen (14) days of this Order. The petition

            should exclude any fees for work performed related to attorneys’ fees

            already awarded by the Court. Defendants will then have five (5) days to

            object to any fee or cost.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: August 24, 2020                        BY THE COURT:

                                              s/Nancy E. Brasel
                                              Nancy E. Brasel
                                              United States District Judge




                                          2
